Appellant was convicted of violating the local option law, and his punishment assessed at a fine of $25 and twenty days imprisonment in the county jail.
The Assistant Attorney-General moves to strike out the statement of facts in this case on the ground that same was not filed in the court below. Upon an examination same discloses no file mark upon the statement of facts. Accordingly the motion to strike out is sustained. In the absence of statement of facts there is nothing in this record requiring a review.
The judgment is affirmed.
Affirmed.
                          ON REHEARING.                         June 23, 1909.